          Case 2:21-mj-00067-kjd Document 11-1 Filed 07/08/21 Page 1 of 7




                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF VERMONT

UNITED STATES OF AMEzuCA

              v.                                        criminalNo.
                                                                      z'.7r hT 6l
SCOTT REMICK,
      Defendant.




                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

         I, Michael McCullagh, being duly sworn, depose and state as follows:

                                   BACKGROUND OF AFFIANT

         1.        I am a Special Agent (SA) with Homeland Security Investigations (HSI). HSI is a

directorate within Immigration and Customs Enforcement (ICE). ICE is a subordinate component

of the Department of Homeland Security (DHS), a department in the executive branch of the

United States of America. ICE is the successor to many of the law enforcement powers of the

former Immigration and Naturalization Service and the former U.S. Customs Service. I have

been a Special Agent since July 2002. Upon graduating from the Federal Law Enforcement

Training Center, I was assigned as a Special Agent for the U.S. Customs Service in the Special

Agent in Charge (SAC) New York Office inNew York City. In October 2007,I transferred to

the Burlington, Vermont Resident Agent in Charge Office, where I presently work. I hold a

Bachelor of Science degree in Business Administration from Saint Michael's College. I have

been a computer forensic agent (CFA) for my agency since 2006 and have participated in many

child pornography and child exploitation investigations. Prior to my employment with HSI, I was

a   police officer with the Winooski, Vermont Police Department.
             Case 2:21-mj-00067-kjd Document 11-1 Filed 07/08/21 Page 2 of 7




            2.       I have received training specifically in the area of child pornography (as defined in

18 U.S.C. 5 2256) and        child exploitation. I have, as part of my daily duties as an HSI Special

Agent, investigated violations relating to child exploitation and child pomography, including

violations pertaining to the possession, distribution, receipt and production of child pomography,

the online enticement of minors, and traveling in interstate and foreign commerce to engage in

sexual activity with minors, in violation       of   18 U.S.C. $$ 2251,   2252,2252A,2422, and2423. I

have participated in the execution of numerous search and arrest warrants involving child

exploitation and/or child pornography offenses.

            3.       This affidavit is being submitted in support of a criminal complaint for Scott

REMICK (REMICK) for             a   violation of 18 U.S.C. 5 2252(il@XB)     -   Possession of Child

Pornography (the Target Offense).

            4.       The statements contained in this affidavit are based in part on information

provided by members of local, state, and federal law enforcement, my own investigation to

include personal observations, documents, and other investigative materials that I have reviewed,

as   well   as   my training and experience as a Special Agent with HSI. Since this affidavit is being

submitted for the limited pu{pose of securing a criminal complaint, I have not included each and

every fact known to me concerning this investigation. I have set forth only the facts that I believe

are necessary to establish probable cause that         REMICK has committed the Target Offense.

                                      STATUTORY AUTHORITY

            5.       This investigation concerns alleged violations of the following statute:

                     a.
                     Title 18, United States Code, Section 2252({@)(8) prohibits a person who
"knowingly possesses, . . . arry book, magazine,periodical, film, videotape, computer disk, or any
other material that contains an image of child pornography that has been mailed, or shipped or
transported using any means or facility of interstate or foreign commerce or in or affecting
interstate or foreign commerce by any means, including by computer, or that was produced using
            Case 2:21-mj-00067-kjd Document 11-1 Filed 07/08/21 Page 3 of 7




materials that have been mailed, or shipped or transported in or affecting interstate or foreign
commerce by *y means, including by computer."

                               PROBABLE CAUSE

        6.      On July 2,2027, the Honorable Kevin J. Doyle, United States Magistrate Judge for

the District of Vermont, authorized a warrant for any law enforcement officer to search

electronically stored information on digital devices and media accessing Internet through

Waitsfield and Champlain Valley Telecom account 200155513 (the Target), assigned case

number 2:21-mj-67 (the Search Warrant). A true and correct copy of the affidavit submitted in

support of the Search Warrant is attached hereto as Exhibit A and incorporated herein in its

entirety.

        7.      On July 3,2021, the Search Warrant was executed by HSI Special Agent

Mohamed Bah and HSI Cyber Operations Officer Elijah Brigham. Pursuant to the Search

Warrant, law enforcement was able to conduct a remote search and exfiltrate, or extract, files

from the Target computer system. I have reviewed some of the exfiltrated files and found some

to contain child pornography, which I have described below. In my short review, I believe there

could be several hundred images of child exploitation material from the files exfiltrated from the

Target computer.

                a.     Filename 138593152311: This is an image file which depicts a female child

who is approximately 8-i0 years old. The child is completely nude, laying on a bed with her legs

up near her head, exposing her genitals and anus. The nude female child does not appear to have

any breast development or pubic hair present.

                b.     Filename 138769714597: This is an image file which depicts a female child

who is approximately 8-10 years old. The child is completely nude, laying on a bed with her legs

open, exposing her genitals. An adult male's erect penis can be seen in the bottom of the image,
           Case 2:21-mj-00067-kjd Document 11-1 Filed 07/08/21 Page 4 of 7




near her genitals. The nude female child does not appear to have any breast development or pubic

hair present.

                c.     Filename 139563782818: This is an image file depicting a female child

who is approximately 8-10 years old. The child is completely nude, laying on a chair with her

legs open, exposing her genitals. The nude female child has both of her hands extended into the

air with a set of handcuffs on her wrists. The nude female child does not appear to have any

breast development or pubic hair present.

                d.     Filename 13956411324L: This is an image file depicting a female child

who is approximatety 8-10 years old. The child is completely nude, laying on a bed with her legs

open, exposing her genitals. The nude female child has legs bent in a manner where her feet are

flat on the bed, near her waist. A rope is tied to both of her ankles and is looped through the bed's

post. The nude female child's hands are not visible   as   they are behind her back and under her

torso. The nude female child does not appear to have any breast development or pubic hair

present.

           8.   In reviewing the exfiltrated files, I also observed an image file depicting a

Vermont Driver's License in the rurme of Scott REMICK, an image file depicting an insurance

card in the name of Scott REMICK, and an image fiIe depicting a business card for Scott I.

REMICK, Senior Technology Specialist for Middlebury College. I also observed an image file

depicting a detached garage, red in color, which I recognized as being the detached garage at   ll53
Hardscrabble Road, Bristol, Vermont, REMICK' S residence.

           9.   On July 7,2021, a federal search warrant was executed at 1153 Hardscrabble

Road, Bristol, Vermont. An on-scene forensic preview was conducted on a self-built computer

identified by REMICK as belonging to him. The forensic preview revealed that the self-built
         Case 2:21-mj-00067-kjd Document 11-1 Filed 07/08/21 Page 5 of 7




computer was the same computer as the one on which the exfiltration was conducted

Specifically, the two computers shared many common features, including but not limited to,

username/password, internaVexternal IP address, and the configuration of the storage volumes,

such that the Universal Unique Identifier (UUID) was identical. Based on my training and

experience, I know that the IIUID is a32 character identifier assigned by the computer's

operating system. The UUID is considered unique.

       10.     During the course of the forensic preview, agents also located thousands          of

thumbnail images in a thumbnail directory labeled, "normal." Thumbnail images in            a   thumbnail

directory are created by the operating system when the user views a file by double-clicking on it

through file manager. I have described some ofthe thumbnail image files I viewed below.

               a.      Filename 0ffu54307786a7c8D52bb6a5350f5f0: This is a thumbnail image

file depicting a female child, approximately 4   6 years   old.   She is naked except   for socks. The

nude female child is lying on her back with her legs open and facing the camera. An erect adult

male penis is present between her feet. The nude female child does not appear to have any breast

development or pubic hair present.

               b.      Filename 3be48d393eee4867a96bdb73ae7l9ca9:This              is athumbnail

image file depicting two young female children, who appear to be approximately 8-10 years old.

One of the girls is holding an adult male's erect penis. Both girls are touching the adult male's

erect penis with their tongues. The image only captures the girls from their shoulders up.

       11.     Agents also located an encrypted volume using Linux Unified Key Setup (LUKS)

on the self-built computer. When agents executed the search warrant, this encrypted volume was

unlocked and mounted on the self-built computer. Because it was unlocked and mounted, agents

were able to view its contents. Agents observed numerous images from a known series of child
         Case 2:21-mj-00067-kjd Document 11-1 Filed 07/08/21 Page 6 of 7




exploitation material called the "Vladmodels." A preview of some of the images found in the

volume depicted young female models posing in various outfits. This series was located in the

following directory, media\scott\9f8        1   e 1 5c-5c50-4e   13   -a6bd-

3ll7d6b69d13\Torrents\qBittorent.finished\My                Vlad Models Huge CollectionWlad Models Huge

Collection\yll l_Katya\Custom\Custom 02. I describe one image found in the volume below.

                a.       DSCF0076: This is an image file depicting a female child approximately

l2-years old. The female child is wearing a pink colored cropped shirt, a white thong, and white

socks. The female is lying on her back with her legs spread open. She is holding          a   piece of paper

in the air as if she is reading   it.   The focus of the image is on her genitals, which are barely

covered. The female child appears to have some minor breast development visible in other

images in the series.

                         1.        Based on my training and experience, I believe that this image

depicts child pornography, as that term is defined in 18 U.S.C. S 2256.

        12.     The self-built computer contained two hard drives. Agents viewed the marking on

the hard drives and learned that one was made in China, the other was made in Thailand. By

virtue of their presence in Vermont, the hard drives traveled in interstate and foreign cornmerce.
        Case 2:21-mj-00067-kjd Document 11-1 Filed 07/08/21 Page 7 of 7




                                         CONCLUSION

       13.    Based on the facts set forth in this   Affidavit, I believe that there is probable   cause

to believe that a violation of 18 U.S.C. I2252(a)(4XB)     -   Possession of Child Pornography, has

been committed by REMICK.




                                                                Department of Homeland Security
                                                                Homeland S ecurity Investi gations




Subscribed and sworn to before me this 8tr day of Juty 2021.




HON. KEVIN J. DOYLE
UNITED STATES MAGIS
